Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Stephen Bondura, Reg. No. 35,070 on November 30, 2021.
 Cancel claims 12-17

Allowable Subject Matter
Claims 1 & 3-11 are allowed.
The following is a statement of reasons for allowance.  The prior art teaches forming ring bearings for wind turbines having outer and inner races, one with gear teeth.  The prior art further teaches coatings these teeth via additive manufacturing in a different material to improve durability or other properties.  But the prior art does not then teach machining this coating away from some portions, as recited in independent claims 1 and 8.   
Claims 3-7 and 9-11 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726